Citation Nr: 1703960	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lorryn D. Logan, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 2004 to August 2004, May 2006 to July 2007, and January 2009 to December 2009.  His service decorations and medals include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD, and denied service connection for depression, as relevant here.  

During the pendency of his appeal, the Veteran transferred to the RO in Montgomery, Alabama.  Thus, jurisdiction of his claims file is the Montgomery RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is needed to obtain an addendum clarifying the current nature of the Veteran's claimed depression and its etiology.

VA treatment notes reflect a diagnosis of dysthymia.  In April 2010, VA afforded the Veteran a psychiatric examination, and the VA examiner, following examination, ultimately diagnosed the Veteran with PTSD which is currently service connected.  However, it remains unclear whether the Veteran has a separate and distinct diagnosis of depression or whether he has depressive symptoms as a manifestation of his PTSD. The Veteran underwent an additional VA psychiatric examination in November 2010 in connection with a separate issue not on appeal here, but claimed depression was not addressed.  On remand, this should be clarified.

In his notice of disagreement and October 2012 substantive appeal, the Veteran asserts that he has depression as a result of his service in Iraq and refers to VA treatment notes that reflect an impression of dysthymia.   

In addition, due to the length of time which will elapse on remand, any outstanding VA and identified private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those from December 2009, forward.

 2. Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider that has treated his psychiatric disability.

3.  Then, forward the Veteran's claims file to the examiner who conducted April 2010 VA psychiatric examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum medical opinion clarifying the etiology of the Veteran's psychiatric disability, other than PTSD. 

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After a reviewing the Veteran's claims file, the examiner is asked to respond to the following:

(a)  Determine whether the Veteran currently has an acquired psychiatric disorder, other than PTSD. 

In so doing, specifically address the Veteran's claimed depression and indicate whether he has a depressive disorder that is separate and distinct from his service-connected PTSD, or rather whether any depressive symptoms are a manifestation of his PTSD.  

(b)  For any current psychiatric disability separate and distinct from the Veteran's PTSD, provide an opinion as to whether it had its onset during active service or is otherwise related to it.  

*Reconcile any opinion with 2007 and 2008 VA treatment notes showing impressions of dysthymia and an adjustment disorder, and the Veteran's argument that his treatment notes reflect impressions of dysthymia.  Please note that the STRs are unavailable for review with the exception of one report not relevant here.  

A complete rationale should be provided for any opinions expressed and conclusions reached.

4.  Finally, readjudicate the service connection claim for an acquired psychiatric disorder, other than PTSD.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for further Veteran consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


